
	
		I
		112th CONGRESS
		2d Session
		H. R. 6451
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Landry introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to ensure that
		  on-duty time does not include waiting time at a natural gas or oil well site
		  for certain commercial motor vehicle operators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Jobs in the Oilfield Act of
			 2012.
		2.Waiting time
			 exception
			(a)In
			 generalThe Secretary of
			 Transportation shall ensure that the exception described in section 395.1(d)(2)
			 of title 49, Code of Federal Regulations (relating to on-duty time not
			 including waiting time at a natural gas or oil well site) applies to covered
			 operators, except that the exception shall apply to such operators without
			 regard to whether such operators have received special training or operate
			 vehicles specially constructed to service wells.
			(b)Covered operator
			 definedIn this section, the
			 term covered operator means the operator of a commercial motor
			 vehicle transporting supplies, equipment, or materials, including sand or
			 water, to or from a natural gas or oil well site.
			
